Citation Nr: 0411909	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  95-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of fractured 
right wrist (dominant extremity), currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service to include May 1968 to 
December 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the case in December 2000.  


FINDING OF FACT

The veteran's service-connected residuals of a fractured 
right wrist are manifested by complaints of pain, fatigue and 
weakness; clinical findings do not show limitation of 
pronation lost beyond middle of arc.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for the veteran's service-connected residuals 
of a fractured right wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5213 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
residuals of a fractured right wrist.  The discussions in the 
rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a September 2003 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, regarding 
the issue of entitlement to an increased rating for 
residuals of a fractured right wrist, a substantially 
complete application was received in February 1993.  In the 
August 1994 rating decision currently on appeal, the RO 
denied the claim.  Only after the August 1994 rating action 
was promulgated did the AOJ, in September 2003 provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because 
an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes 
final that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes Social 
Security Administration records, VA medical records, VA 
examinations in April 1994, February 1997, July 1998 and 
February 2001, and January 1993 and February 1994 memorandums 
from VA Human Resources Management Service regarding the 
veteran's employment.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  In a statement received 
October 2003, the veteran stated that he had no further 
evidence to submit.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a fractured 
right wrist warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating a disability of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215.  However, a 10 percent rating is the highest 
available under that Code and consideration under that Code 
would therefore be of no benefit to the veteran.  

Instead, the RO has rated the veteran's service-connected 
residuals of a fractured right wrist as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5213.  The record shows that the veteran is right handed.  
Under this regulatory provision, a rating of 30 percent is 
assigned for limitation of pronation, with motion lost beyond 
the middle of the arc.  Where motion is lost beyond the last 
quarter of the arc, with the hand not approaching full 
pronation, a 20 percent rating is warranted.  For limitation 
of supination to 30 degrees or less, a 10 percent rating is 
to be assigned.  For loss of (bone fusion) the hand fixed in 
supination or hyperpronation a rating of 40 percent is 
assigned, 30 percent is warranted for hand fixed in full 
pronation and 20 percent for hand fixed near the middle of 
the arc or moderate pronation.  

A review of the VA examination reports from April 1994, 
February 1997, July 1998 and February 2001 shows the veteran 
complained of pain and dysfunction of the right wrist.  Prior 
to the April 1994 examination, x-rays showed traumatic 
deformity of the right radius and degenerative arthrosis of 
the radial carpal joints.  The April 1994 examination showed 
the veteran had pain on motion of the right wrist, especially 
at extreme extension.  He could extend his wrist to 80 
degrees, flexion was 80 degrees.  Right wrist grip was weak.  
The examiner noted that the veteran had generalized 
tenderness but normal manipulative ability for light 
activity.  Sometimes the right wrist pain radiated up his 
arm.  The diagnosis was degenerative joint disease, post 
trauma, of the right wrist.  

The February 1997 VA examination indicated the veteran was 
tender in all areas palpated about the right wrist, mild to 
mild plus.  Capillary circulation of all fingertips was 
within normal limits.  On a sensory examination to pinwheel 
the veteran stated that he had no sharpness in a glove type 
distribution from the elbow down to all the fingers on the 
right.  There was no instability on manual testing.  The 
measured range of motion in degrees was dorsiflexion 45, 
palmar flexion 35, radial deviation 20 and ulnar deviation 
20.  The diagnosis was history of fracture, right wrist, with 
x-ray stated to show posttraumatic degenerative changes.  The 
examiner found the veteran had no true weakness or 
fatigability.  He had pain preceding, and no incoordination.  
The examiner noted that additional range of motion loss due 
to pain was subjective and could not be estimated in degrees.  

The July 1998 VA examination indicated that the measured 
range of motion of the right wrist in degrees was 
dorsiflexion 10-15, palmar flexion 5-10, radial deviation 10 
and ulnar deviation 20.  The examiner noted that the 
functional impairment was moderate.  

The February 2001 VA examination revealed that the veteran 
had no swelling of the wrist.  The range of motion in degrees 
was dorsiflexion 15, volar flexion 25, supination 45 and 
pronation 80.  He had a very weak grip at 4-.  The examiner 
noted a transverse scar over the dorsal aspect of the wrist.  
The veteran had good pulses and normal sensation of the right 
hand.  X-rays showed radiocarpal arthritis with decreased 
space between the scaphoid and the radius and between the 
lunate and radius.  There seemed to be some space between the 
scaphoid and the lunate, about 2-3 mm, which could have been 
a residual from a scapholunate disassociation.  Although the 
veteran claimed that he could not work, the examiner opined 
that the veteran is capable of working, even though he is 
right handed, and should have light duty of the right hand.  

An April 2001 orthopedic consult showed there was no pain 
with elbow range of motion.  The veteran essentially had full 
pronation and supination which caused some discomfort at the 
wrist at the extreme of pronation and supination.  The 
veteran was mildly tender over the radial styloid and over 
the dorsum of the wrist diffusely.  There was no instability 
of the distal radioulnar joint.  The scaphoid was nontender.  
The rest of the hand was nontender.  The veteran had 
approximately 70 degrees of wrist extension and could flex 
his wrist approximately 60 degrees.  This caused pain at the 
extremes of motion.  Ulnar deviation did not significantly 
increase the veteran's pain.  X-rays showed that the veteran 
had significant arthritis of the wrist.  

The above examination reports fail to demonstrate that the 
veteran had bone fusion or lost motion beyond the middle of 
the arc.  In fact, the most recent VA examination report in 
February 2001 showed that pronation was 80 degrees.  Normal 
pronation of the forearm is to 80 degrees.  38 C.F.R. § 4.71, 
Plate I. 

The March 1995 hearing officer's decision, took the veteran's 
pain under consideration and increased the rating for his 
right wrist disability from 10 to 20 percent.  The Board 
acknowledges the veteran's long-term complaints of pain with 
movement of his wrist, and in reviewing the evidence the 
Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca, supra.  However, there has been no 
persuasive showing of additional functional loss due to pain 
that would further limit motion so as to result in a higher 
rating under Code 5213.  Accordingly, the Board finds no 
basis for a rating in excess of 20 percent under Code 5213 at 
this time.  Even giving consideration to additional 
functional loss, the evidence is against a finding that 
motion is lost beyond the middle of the arc so as to warrant 
the next higher rating of 30 percent.  As for other 
diagnostic codes, Code 5214 is appropriate but not applicable 
because the evidence does not show the veteran's right wrist 
is ankylosed.  

The Board notes that the veteran was temporarily employed by 
VA as a Housekeeping Aid.  January 1993 and February 1994 
memorandums from VA Human Resources Management Service 
indicate that the veteran's wrist disability made him 
unsuitable to be a Housekeeping Aid due to the activities the 
job required, which included heavy lifting and moderate 
carrying.  The veteran and his representative have argued 
that the veteran's wrist disability interferes with his 
employment.  However, as discussed above, the examiner opined 
during the February 2001 VA examination that the veteran is 
capable of working even though he is right-handed and that he 
could have light duty of the right hand.  The veteran 
testified during his March 1995 hearing that he was a high 
school graduate.  Thus, the record suggests that the veteran 
is capable of maintaining employment which would not require 
extensive use of his wrist.  Additionally, despite the 
veteran's apparent assertion on occasion that he is receiving 
Social Security disability benefits based on his wrist 
disability, records from that agency do not support that 
contention. 

In view of the above, the Board finds that the evidence in 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder at issue has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



